Citation Nr: 0832024	
Decision Date: 09/18/08    Archive Date: 09/30/08

DOCKET NO.  99-06 169A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial increased disability rating for 
post-traumatic stress disorder (PTSD), evaluated as 30% 
disabling from June 11, 1997 to February 28, 2007.  

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) prior to March 1, 2007.  

[The issues of entitlement to service connection for a 
cardiovascular disorder asserted to be secondary to the 
service-connected PTSD, residuals of a cerebrovascular 
accident asserted to be secondary to the service-connected 
PTSD, a respiratory disorder, a gastrointestinal disorder, 
pneumonia asserted to be secondary to the service-connected 
PTSD, a hypothyroid disorder, and a disability manifested by 
hyperlipidemia; entitlement to increased ratings for 
service-connected bilateral hearing loss and 
service-connected tinnitus; whether a finding of incompetency 
to handle disbursement of funds was proper; entitlement to an 
effective date earlier than March 1, 2007 for the grant of 
basic eligibility for Dependents' Educational Assistance 
benefits pursuant to 38 U.S.C.A., chapter 35; and eligibility 
for payment of attorney fees from past-due benefits awarded 
the veteran by reason of the grant of service connection for 
bilateral hearing loss and tinnitus will be the subjects of 
separate decisions by the Board.]


REPRESENTATION

Appellant represented by:	Hugh D.Cox, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and his son


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from August 1942 
to November 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from two rating actions of the Department 
of Veterans Affairs Regional Office (RO) in Winston-Salem, 
North Carolina.  Specifically, in an October 1998 decision, 
the RO, in pertinent part, granted service connection for 
PTSD (30%, from June 11, 1997).  In an October 2000 
determination, the RO denied a TDIU.  

In August 2002, the Board denied the issues of entitlement to 
an initial disability rating greater than 30% for the 
service-connected PTSD and entitlement to a TDIU.  The 
veteran appealed the Board's denial to the United States 
Court of Appeals for Veterans Claims (Court).  In June 2003, 
pursuant to a Joint Motion For Remand, the Court vacated the 
Board's decision and remanded the matter to the Board for 
appropriate action.  

In March 2004, the Board remanded the veteran's increased 
rating and TDIU claims to the RO for completion of further 
evidentiary development and due process requirements.  In a 
March 2007 rating action, the RO awarded a total schedular 
rating, effective from March 1, 2007 for the 
service-connected PTSD.  According to a supplemental 
statement of the case issued in April 2007, the RO denied a 
disability rating greater than 30% between June 11, 1997 and 
February 28, 1997 for the veteran's PTSD and denied the issue 
of entitlement to a TDIU prior to March 1, 2007.  As these 
aspects of the veteran's PTSD and TDIU claims remain on 
appeal, the RO returned his appeal to the Board for further 
appellate review.  


FINDINGS OF FACT

1.  Between June 11, 1997 and February 28, 2007, the 
service-connected PTSD was manifested by a somewhat labile 
mood, occasional nightmares, some intrusive thoughts, some 
recent memory impairment, a somewhat disheveled appearance, 
some disturbances of motivation and mood, as well as some 
difficulty in establishing and maintaining effective work and 
social relationships.  

2.  Between June 11, 1997 and February 28, 2007, a flattened 
affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impaired judgment; and 
impaired abstract thinking were not shown.  

3.  The veteran has reported that he completed first grade 
and that, prior to becoming disabled to work, he had no other 
education or training prior and had work experience in the 
textile field for 27 years.  

4.  Competent medical evidence associates the veteran's 
unemployability (prior to March 1, 2007) with his 
service-connected PTSD and hearing loss and also with his 
nonservice-connected cardiovascular disorder, dementia, and 
COPD.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating greater 
than 30 percent for the service-connected PTSD between 
June 11, 1997 and February 28, 2007 have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2007).  

2.  The criteria for a TDIU prior to March 1, 2007 have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 3.340, 3.341, 4.15, 4.16 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties To Notify And To Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 
(West 2002 & Supp. 2006)).  The VCAA imposes obligations on 
VA in terms of its duty to notify and to assist claimants.  

	A.  Duty To Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is ordinarily required to notify 
the claimant and his/her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim, that VA will seek to provide, and that the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  

Additionally, the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The Court also 
explained that proper notification must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

		1.  PTSD

VCAA notice is not required in every case, however.  The 
Court has held, for example, that such notice is not required 
under circumstances where a claim for service connection is 
granted, a rating and effective date are assigned, and the 
claimant files an appeal as to the initially assigned rating 
or the effective date for the grant of service connection.  
See Dingess v. Nicholson, 19 Vet. App. at 491 (in which the 
Court held that, "[i]n cases where service connection has 
been granted and an initial disability rating and effective 
date have been assigned, the typical service connection claim 
has been more than substantiated-it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled").  Rather, under those circumstances, the 
provisions of 38 U.S.C.A. §§ 5104 & 7105 and 38 C.F.R. 
§ 3.103 are for application.  Id.  

Here, the veteran's increased rating claim essentially falls 
within this fact pattern.  Following receipt of notification 
of the grant of service connection for PTSD, the veteran 
perfected a timely appeal of the initially assigned 30% 
evaluation for this disorder.  [Although a 100% rating has 
been granted for this disability, that evaluation was made 
effective only to March 1, 2007 rather than the beginning of 
the appeal period (June 11, 1997).  As the veteran has not 
withdrawn his appeal of the issue of entitlement to a 
disability rating greater than 30% between June 11, 1997 and 
February 28, 2007, that matter remains in appellate status.  
See AB v. Brown, 6 Vet. App. 35 (1993).]  Clearly, no 
section 5103(a) notice is required for the veteran's 
increased rating claim.  As such, the additional notification 
provisions for increased rating claims recently set forth by 
the Court are not applicable in the present case.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

As for the provisions of 38 U.S.C.A. §§ 5104 & 7105 and 
38 C.F.R. § 3.103, the record shows that the veteran has been 
provided with various communications [including the November 
1998 notification of the October 1998 rating decision, the 
March 1999 statement of the case, and multiple supplemental 
statements of the case (SSOCs) subsequently issued] that 
contain notice of VA's rating communication, his appellate 
rights, a summary of relevant evidence, citations to 
applicable law (diagnostic code), and a discussion of the 
reasons for the decision made by the agency of original 
jurisdiction.  In short, the procedural requirements of the 
law have been satisfied.  No further due process development 
of the initial rating claim on appeal is required.  


		2.  TDIU

A March 2004 letter notified the veteran of the criteria for 
his TDIU claim.  In addition, this document informed him that 
VA would make reasonable efforts to help him obtain necessary 
evidence with regard to this issue but that he must provide 
enough information so that the agency could request the 
relevant records.  See Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II); VAOPGCPREC 1-2004 
(February 24, 2004); and Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

Also, a March 2006 letter notified the veteran of the type of 
evidence necessary to establish the degree of disability 
(element #4) and an effective date (element #5).  See 
Dingess/Hartman, 19 Vet. App. at 488.  In any event, as the 
Board will discuss in the following decision, the criteria 
for the veteran's TDIU claim have not been met.  Thus, no 
effective date will be assigned, and there can be no 
possibility of any prejudice to the veteran in proceeding 
with the issuance of a final decision of this claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Clearly, neither of these letters were issued prior to the 
initial adjudication (and denial) of the veteran's TDIU claim 
in October 2000.  Importantly, however, the timing defect of 
the correspondence was cured by the RO's subsequent 
readjudication of the TDIU issue and issuance of SSOCs in May 
2005 and April 2007.  Pelegrini II.  See also VAOPGCPREC 
7-2004 (July 16, 2004) and Mayfield v. Nicholson, 444 F.3d 
at 1333.  

	B.  Duty To Assist

Additionally, the VCAA requires VA to make reasonable efforts 
to help a claimant obtain evidence necessary to substantiate 
his/her claim.  38 U.S.C.A. §§ 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2007).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to 
his/her claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination 
and/or opinion when necessary to make a decision on a claim.  
38 U.S.C.A. §§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2007).  

In the present case, the Board finds that the duty to assist 
provisions of the VCAA have been fulfilled with respect to 
the issues on appeal.  All relevant treatment records 
adequately identified by the veteran have been obtained and 
associated with his claims folder.  He has been accorded 
thorough and pertinent VA examinations.  

There is no suggestion in the current record that additional 
evidence, relevant to the issues adjudicated in this 
decision, exists and can be procured.  In particular, the 
veteran has pointed to no other pertinent evidence which has 
not been obtained.  The Board concludes, therefore, that no 
further evidentiary development of these claims is required.  
The Board will, therefore, proceed to consider the issues on 
appeal, based on the evidence of record.  See 38 U.S.C.A. 
§§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2007); 
Pelegrini II; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

II.  Analysis

	A.  PTSD

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2007).  Initially, by the October 1998 rating action, the RO 
granted service connection for PTSD (30%, effective from 
June 11, 1997).  During the current appeal, and specifically 
by a March 2007 decision, the RO awarded a total schedular 
rating, effective from March 1, 2007, for this 
service-connected disability.  Based on this recent grant, 
the only aspect of the veteran's PTSD claim that remains on 
appeal is the issue of entitlement to a disability rating 
greater than 30%, between June 11, 1997 and February 28, 
2007, for this service-connected disability.  

As the present appeal arises from an initial rating decision 
which, in essence, established service connection and 
assigned initial disability ratings, the entire period is 
considered for the possibility of staged ratings.  In other 
words, consideration will be given to the possibility of 
separate ratings for separate periods of time based on the 
facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2007).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2007).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2007).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  

By reasonable doubt it is meant that an approximate balance 
of positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
See, 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2007).  

According to the applicable rating criteria, a 30% rating 
will be granted with evidence of occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and normal conversation), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, and recent events).  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2007).  

A 50% evaluation will be assigned with evidence of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.  

A 70% evaluation will be awarded with evidence of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  Id.  

A 100% rating is assigned when there is total occupational 
and social impairment, due to such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  Id.  

Furthermore, a Global Assessment of Functioning (GAF) rating 
is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.1994).  A GAF score of 51 to 60 is 
illustrative of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  

In the present case, the veteran contends that the 
symptomatology associated with his service-connected PTSD is 
more severe than that which is reflected by the currently 
assigned 30% rating between June 11, 1997 and February 28, 
2007.  In particular, he describes extreme nervousness, 
depression, irritability, anxiety attacks (especially when 
airplanes fly low overhead), as well as nightmares and 
flashbacks.  He maintains that these symptoms greatly 
affected his productivity and reliability at work and 
rendered him unable to form close relationships with others.  
See, e.g., April 2002 videoconference hearing transcript (T.) 
at 13-22.  

The veteran is competent to report symptoms because such 
actions come to him through his senses and, as such, require 
only personal knowledge rather than medical expertise.  Layno 
v. Brown, 6 Vet. App. 465, 470 (1994).  As a lay person, 
however, he is not competent to offer opinions on medical 
diagnosis or causation, and the Board may not accept 
unsupported lay speculation with regard to medical issues.  
See Espiritu v. Derwinski, 2 Vet. App. 482, 494-495 (1992); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Miller v. 
Derwinski, 2 Vet. App. 578, 580 (1992), Moray v. Brown, 5 
Vet. App. 211 (1993).  

As noted, disability ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2007).  The Board finds that the medical findings, which 
directly address the criteria under which this disorder is 
evaluated, to be more probative than the subjective evidence 
of complaints of increased symptomatology.  

At an April 2005 VA PTSD examination, the examiner diagnosed, 
on Axis I, PTSD and dementia.  In addition, the examiner 
concluded that the veteran had serious impairment of 
psychosocial functioning and assigned a GAF score of 51, 
which is reflective of moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or 
co-workers).  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994).  Pertinent symptomatology shown at the April 
2005 evaluation included a somewhat labile mood, occasional 
nightmares, some intrusive thoughts, and some recent memory 
problems.  

Previously, at an April 2000 VA PTSD examination, this same 
examiner diagnosed PTSD and assigned a GAF score of 54, which 
is illustrative of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.1994).  In addition, the examiner concluded that the 
veteran's PTSD was manifested by "moderate symptoms, few 
friends, [and] moderate difficulty in social and occupational 
functioning."  Pertinent symptomatology shown at the April 
2000 evaluation included a somewhat disheveled appearance.  

Significantly, however, these examinations also demonstrated 
that the veteran's PTSD was manifested by alertness, an 
appropriate affect, adequate insight and judgment, 
orientation times three, and no loose associations, flight of 
ideas, bizarre motor movements or tics, homicidal or suicidal 
ideation or intent, delusions, hallucinations, ideas of 
references, or suspiciousness.  In addition, at the April 
2005 VA examination, the veteran admitted that he had "a few 
friends who stop by," occasionally went to church, and had a 
few (albeit "very limited") recreational and leisure 
pursuits.  

The occasional outpatient treatment that the veteran received 
for his PTSD between June 11, 1997 and February 28, 2007 
confirmed these objective evaluation findings.  In fact, at a 
June 2004 VA outpatient treatment session, the veteran's PTSD 
was found to be stable.  

Accordingly, and based on these multiple evaluations, between 
June 11, 1997 and February 28, 2007, the veteran's 
service-connected PTSD was manifested by a somewhat labile 
mood, occasional nightmares, some intrusive thoughts, some 
recent memory problems, and a somewhat disheveled appearance.  
Significantly, however, the remainder of the mental status 
evaluations was normal.  

Clearly, some recent memory impairment, some disturbances of 
motivation and mood, as well as some difficulty in 
establishing and maintaining effective work and social 
relationships, have been found to be associated with the 
veteran's PTSD.  As, however, a flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impaired judgment; and impaired abstract 
thinking were not shown, the Board must conclude that the 
preponderance of the evidence is against a finding that 
criteria for a 50% disability for the service-connected PTSD, 
between June 11, 1997 and February 28, 2007, have been met.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).  

Moreover, the Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted for any time between 
June 11, 1997 and February 28, 2007.  That provision provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence showing that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  

Importantly, a complete and thorough review of the claims 
folder fails to show that the veteran's service-connected 
PTSD required hospitalization or resulted in marked 
interference with employment at any time between June 11, 
2007 and February 28, 2007.  In fact, the VA examiner who 
examined the veteran in April 2005 and April 2000 concluded 
that the veteran's PTSD was not "in and of itself . . . of 
sufficient intensity or breadth . . . to preclude 
employment."  Rather, this doctor believed that the 
veteran's unemployability was associated with "the status of 
his heart, dementia, . . . hearing [impairment], and COPD." 

38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  Factors such as 
requiring periodic medical attention are clearly contemplated 
in the Schedule and provided for in the evaluations assigned 
therein.  

What the evidence does not show is that, between June 11, 
1997 and February 28, 2007, the veteran's PTSD resulted in 
unusual disability or impairment that rendered the criteria 
and/or degrees of disability contemplated in the Schedule 
impractical or inadequate at any time during the current 
appeal.  Accordingly, the Board concludes that consideration 
of the provisions set forth at 38 C.F.R. § 3.321(b)(1) is not 
warranted for PTSD for any time between June 11, 1997 and 
February 28, 2007.  

	B.  TDIU

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (2007).  
If the total rating is based on a disability or combination 
of disabilities for which the Schedule For Rating 
Disabilities provides an evaluation of less than 100%, it 
must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341 (2007).  In evaluating 
total disability, full consideration must be given to unusual 
physical or mental effects in individual cases, peculiar 
effects of occupational activities, defects in physical or 
mental endowment preventing the usual amount of success in 
overcoming the handicap of disability, and the effects of 
combinations of disability.  38 C.F.R. § 4.15 (2007).  

If the scheduler rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of 
service-connected disability, provided that the veteran has 
one service-connected disability rated at 60% or higher or 
two or more service-connected disabilities, with one 
disability rated at 40% or higher and with a combined rating 
at 70% or higher.  The existence or degree of 
nonservice-connected disabilities will be disregarded if the 
above-stated percentage requirements are met and the 
evaluator determines that the veteran's service-connected 
disabilities render him incapable of substantially gainful 
employment.  38 C.F.R. § 4.16(a).  All veterans who are shown 
to be unable to secure and follow a substantially gainful 
occupation by reason of service-connected disability shall be 
rated totally disabled.  38 C.F.R. § 4.16(b).  In cases where 
the scheduler criteria are not met, an extraschedular rating 
is for consideration.  38 C.F.R. §§ 3.321, 4.16(b).  

Prior to March 1, 2007 in the present case, the veteran had 
the following service-connected disabilities:  PTSD (30%), 
bilateral hearing loss (30%), tinnitus (10%), and status post 
laceration of the extensor tendon of the left index finger 
(0%).  His combined service-connected disability rating was 
60%.  Although the veteran did not meet the schedular 
criteria for the grant of his TDIU claim prior to March 1, 
2007, an extraschedular rating is for consideration for that 
time period.  38 C.F.R. §§ 3.321, 4.16(b).  VA policy 
stipulates that all veterans who are shown to be unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disability shall be rated totally 
disabled.  38 C.F.R. § 4.16(b).  See also Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993) (in which the Court held that a 
determination must be made as to whether there are 
circumstances in a veteran's case, apart from any 
nonservice-connected condition and advancing age, which would 
justify a total rating based on individual unemployability 
due solely to service-connected disability(ies)).  

Specifically, for the veteran to prevail in his claim for 
TDIU benefits prior to March 1, 2007, it is necessary that 
the record reflect some factor which takes his case outside 
the norm of other such veterans.  38 C.F.R. §§ 4.1, 4.15 
(2007).  The sole fact that the veteran was unemployed or had 
difficulty obtaining employment is not enough.  The 
assignment of a rating evaluation is itself recognition of 
industrial impairment.  Therefore, the question now presented 
is whether, prior to March 1, 2007, the veteran was capable 
of performing the physical and mental acts required by 
employment, not whether he could have found employment.  See 
Van Hoose, supra.  

In a VA Form 21-8940, Veteran's Application For Increased 
Compensation Based On Unemployability, which was received at 
the RO in January 1999, the veteran reported that he had 
completed first grade and that, prior to becoming disabled to 
work, he had had no other education or training prior and had 
had work experience in the textile field for 27 years.  At 
the April 2002 personal hearing, the veteran expressed his 
belief that his nervousness, "trouble getting along with 
other people or supervisors," and his startle responses 
(which he associated with his service-connected PTSD) 
impaired his ability to work, even before March 1, 2007.  
T. at 7-8, 13-14, 16-17.  

At the April 2000 VA PTSD examination, the examiner concluded 
that the veteran's PTSD had resulted in moderate difficulty 
in occupational functioning.  Specifically, the examiner 
stated that the veteran's PTSD "in [and] of itself at this 
time in his life is not the major deterrent from his 
employment."  

Later, at the April 2005 VA PTSD examination, this same 
examiner reiterated his opinion that, while the veteran has 
some impairment of interpersonal relations as a result of his 
PTSD, this disability is, "in and of itself not of 
sufficient intensity or breadth . . . to preclude 
employment."  Rather, the examiner believed that the 
veteran's unemployability was "more obviously determined by 
the status of his heart, dementia, . . . hearing 
[impairment], and COPD."  

Clearly, prior to March 1, 2007, the veteran was found to be 
unemployable-due at least in part, to his service-connected 
PTSD and service-connected bilateral hearing loss.  
Significantly however, competent medical evidence indicates 
that, prior to March 1, 2007, the veteran's unemployability 
was due also to his nonservice-connected cardiovascular 
disorder, dementia, and COPD.  

In a separate decision, the Board finds that service 
connection for a cardiovascular disorder and for a 
respiratory disorder characterized as COPD is not warranted.  
Further, the veteran has not filed a claim for service 
connection for dementia.  Although in a separate decision, 
the Board remands his claim for service connection for a 
gastrointestinal disorder, his file contains no competent 
evidence reflecting an association between any such diagnosed 
gastrointestinal disability and his unemployability prior to 
March 1, 2007.  

Of particular importance to the Board is the fact that the 
record does not demonstrate that, prior to March 1, 2007, the 
veteran's service-connected disabilities (including any 
potentially service-connected gastrointestinal disorder), in 
and of themselves, were of such severity as to preclude his 
participation in all forms of substantially gainful 
employment.  As the Board has discussed herein, competent 
medical evidence shows that, prior to March 1, 2007, the 
veteran's unemployability was due, at least in part, to his 
nonservice-connected cardiovascular disorder, dementia, and 
COPD.  As the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt rule is not applicable.  
38 C.F.R. § 4.3 (2007).  Accordingly, the Board finds that 
referral of the veteran's claim for TDIU prior to March 1, 
2007 to the Director of the Compensation and Pension Service 
for extraschedular consideration is not warranted.  38 C.F.R. 
§§ 3.321, 4.16(b).  


ORDER

An initial disability rating greater than 30% disabling from 
June 11, 1997 to February 28, 2007 for the service-connected 
PTSD is denied.  

A TDIU prior to March 1, 2007 is denied.  


______________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


